Citation Nr: 1627159	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury. 

2.  Entitlement to an initial disability rating in excess of 10 percent for flexion contracture of the right proximal interphalangeal (PIP) joint (right middle finger).  

3.  Entitlement to an initial disability rating for pleural calcification due to asbestos exposure in excess of 10 percent prior to April 24, 2012 and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from January 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a February 2015 rating decision, the Veteran's disability rating for pleural calcification due to asbestos exposure was increased from 10 percent to 30 percent, effective April 24, 2012.  However, inasmuch as higher ratings are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after April 24, 2012 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in February 2014.  At the hearing, the Veteran limited his testimony to the issues of entitlement to service connection for residuals of a right foot injury and entitlement to a higher rating for pleural calcification due to asbestos exposure.  A transcript of this hearing is associated with the claims file.  

In April 2014, the Board denied the Veteran's claims for service connection for residuals of a right foot injury and a higher rating for a right finger disability.  The claim for a higher rating for pleural calcification due to asbestos exposure was remanded for additional development at this time.  

In July 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) filed by representatives of both parties in July 2015, vacating the Board's April 2014 decision as to the residuals of a right foot injury and right middle finger disability claims.  

In November 2015, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development consistent with the July 2015 Court's Order.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a right foot injury and entitlement to a higher rating for flexion contracture of the right PIP joint are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 24, 2012, the Veteran's pleural calcification due to asbestos exposure did not result in forced vital capacity (FVC) of less than 75 percent , diffusion capacity of the lung for carbon monoxide (DLCO) of less than 66 percent, the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of less than71 percent, forced expiratory volume in one second (FEV-1) of less than 71 percent, or daily use of inhalational/oral bronchodilator therapy or inhalational anti-inflammatory medication.     

2. As of April 24, 2012, the Veteran's pleural calcification due to asbestos exposure did not result in FEV-1 of less than 56 percent predicted, FEV-1/FVC of less than 56 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, FVC of less than 65 percent, or DLCO of less than 56 percent.  


CONCLUSIONS OF LAW

1.  Prior to April 24, 2012, the criteria for an initial rating in excess of 10 percent for pleural calcification due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6602, 6833 (2015).

2.  As of April 24, 2012, the criteria for an initial rating in excess of 30 percent for pleural calcification due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6602, 6833 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the instant initial rating claim, the Veteran has appealed with respect to the propriety of the initially assigned rating from the original grant of benefits.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated and that a 38 U.S.C. § 5103(a) notice not necessary because the purpose that the notice was intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required. 

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with VA examinations in September 2009 and June 2014.  These reports of examination are adequate because they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In February 2014, the Veteran was afforded a Board video-conference hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there was substantial compliance with the April 2014 Board remand directives relevant to the initial rating claim for pleural calcification due to asbestos exposure.  Specifically as directed, the RO sent a June 2014 letter to the appellant requesting that he identify any outstanding VA or private treatment records, and such identified records have been obtained.  In June 2014, the Veteran was afforded an examination to determine the current nature and severity of his respiratory condition.  The matter was readjudicated in a March 2016 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

II.  Analysis 

The Veteran claims that he is entitled to initial disability ratings in excess of 10 percent prior to April 24, 2012 and 30 percent thereafter for his pleural calcification due to asbestos exposure.  The claim was filed in September 2008.

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings for distinct periods of time, based on the facts, are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the RO assigned a 10 percent rating for the Veteran's pleural calcification due to asbestos exposure, previously rated under Diagnostic Code 6833.  In the February 2015 rating decision, a 30 percent rating for pleural calcification due to asbestos exposure was assigned, currently rated under Diagnostic Code 6602, effective April 24, 2012.  38 C.F.R. § 4.97.  

Under the schedule of ratings for respiratory system, Diagnostic Code 6602 provides ratings for bronchial asthma based on the results of pulmonary function tests (PFTs).  A 10 percent is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.    

A 30 percent is warranted for FEV-1 of 56- to 70-percent predicted,  FEV-1/FVC of 56- to 70- percent, or; daily use of inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.   

A 60 percent is warranted for FEV-1 of 40- to 55 -percent predicted, FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenetal) corticosteroids.  

A 100 percent is warranted for FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.   38 C.F.R. § 4.97, Diagnostic Code 6602.    

Under Diagnostic Code 6833, a 10 percent is warranted for FVC of 75- to 80-percent predicted, or; or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  

A 30 percent is warranted for FVC of 65- to 74 percent predicted, or; DLCO (SB) of 56- to 65 percent predicted.  

A 60 percent is warranted for FVC of 50- to 64 percent predicted, DLCO (SB) of 40- to 55- percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 

A 100 percent is warranted for FVC less than 50-percent predicted, DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  

Special provisions regarding evaluation of respiratory conditions are set forth in 38 C.F.R. § 4.96.  

PFTs are required to evaluate these conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluation should be based on alternative criteria; (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) When there have been one or more episodes of acute respiratory failure ; and (iv) When outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1). 

If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2). 

When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

When evaluating based on PFTs, post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability should be used.  38 C.F.R. § 4.96(d)(6).

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, 38 C.F.R. § 4.96(a) provides that Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  Further, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  As noted, the Veteran has been assigned 10 percent and 30 percent ratings under Diagnostic Code 6833 and Diagnostic Code 6602, respectively.  Therefore, the Board will consider both Diagnostic Codes 6833 and 6602 in evaluating the pleural calcification claim.  

VA treatment notes dated from November 2008, January 2009, and July 2009 reflect October 2008 PFT testing results, which show FVC of 95 percent, FEV-1 of 117 percent, FEV-1/FVC of 81 percent, and DLCO of 76 percent.  

The November 2008 VA treating physician noted CT scan results of the thorax and abdomen.  Findings included the central airways that were midline and patent.  There was minimal bibasilar atelectasis and calcified granulomas in both lower lobs.  A calcified pleural plaque was seen along the left lower lobe lateral segment.  No enlarged hilar or axillary lymph nodes were seen.  Bilateral hilar granulomatous lymph calcifications and Para esophageal calcified lymph nodes were present. There was no pericardial effusion or pneumothorax.  There was mild bilateral gynecomastia, left greater than right.  Impressions of single calcified pleural plaque along the left lower lobe with no obvious fibrotic changes was noted.  

The January 2009 VA treating physician noted an assessment of shortness of breath and asbestos exposure.   CT scan findings of the thorax showed a calcified pleural plaque seen along the left lower lobe lateral segment, consistent with the Veteran's history of asbestosis exposure.  There was no significant fibrotic changes.   Impressions of a "[s]ingle calcified pleural plaque along the left lower lobe consistent [with] asbestos exposure, as well as "prominence and irregularity of the pulmonary artery origin" and "questionable prominence of the right fenal collecting system were provided.  

The July 2009 VA treating physician noted that the Veteran had normal spirometry and lung volumes and that there was flattening of the inspiratory limb of the flow volume loop.  No change in the small calcified granuloma in the left lung was noted since the November 2008 VA treatment. 

The September 2009 VA examination report indicates that the Veteran showed no signs of neoplasm, benign or otherwise.  Heart sounds were normal and there were no signs of venous congestion or respiratory abnormalities.  Chest expansion was normal.  The VA examiner noted the October 2008 chest X-ray results, which provided an impression of  single calcified pleural plaque along the left lower lob consistent with prior history of asbestos exposure.  PFT results reflected FVC of 95 percent, FEV-1 of 117 percent, FEV-1/FVC of 81 percent, and DLCO of 76 percent.  As for employment history, the examiner noted that the Veteran was currently retired since 1990 and that he previously worked at the U.S. Postal Service.  Cause of retirement was noted as physical problems due to angioedema of the face.  A diagnosis of asbestos exposure with pleural calcification was noted.  The examiner noted that no significant effects on occupation or daily activities resulted from the respiratory condition.  

An October 2011 private CT scan of the chest from thoracic inlet to mid abdomen reflects findings of stable small bilateral calcified granulomas and no newer enlarging pulmonary nodules.  There was no focal area of consolidation or pleural effusion, but there were bilateral calcified hilar nodes and left lower parabrachial nodes.  There was a finding of stable noncalcified nonenlarged and mildly enlarged right pretracheal nodes. The heart was not enlarged and there was no pericardial effusion.  There was atherosclerotic calcification in the thoracic aorta without aneurysmal dilation.  Small hiatal hernia was observed.  Impression of stable CT chest findings was provided.  

A November 2011 VA treatment record notes the Veteran's report that he had "never tried any inhalers" for his respiratory condition based on his urologist's advice.  The record also indicates that there have been no changes to the small calcified granuloma in the left lung were observed since the November 2008 treatment.  

In an April 19, 2012 private treatment note, a private physician, Dr. S.J.G. noted that the cardiac exam revealed a normal SI and physiologically split S2.  The lungs were "clear with adequate air entry bilaterally."  The apical impulse was not sustained or displaced.  No S3, S4, murmurs, rubs, or clicks were appreciated.  As for the Veteran's reported chest pain, the private physician opined that the symptoms were not ischemic and that it likely had a musculoskeletal etiology.  

In an April 24, 2012 VA treatment note, PFT results show FVC of 77 percent, FEV-1 of 95 percent, FEV-1/FVC of 82 percent, and DLCO of 67 percent.  The April 2012 VA treating physician noted that there was mild restrictive ventilator defect, which was new compared to prior PFT conducted in October 2008.  That physician also noted that the use of bronchodilators as clinically indicated was not precluded by the fact that the Veteran showed no significant response to bronchodilator in post drug testing.  Also noted was some flattening in inspiratory limb, which suggested poor inspiratory effort for variable extra thoracic obstruction.  

A May 2012 VA treatment note indicates that the Veteran reported shortness of breath lasting a few days at a time but then disappeared for a while.  In the course of the past 3 months, the Veteran reported that he had about 1 episode a month.  The Veteran's cough was reported to be dry in nature.  The phlegm was clear.  Assessment of dyspnea with dry cough was provided.  The physician noted that the Veteran was not interested in a trial of inhaled corticosteroids.  

A February 2013 X-ray examination of the frontal and lateral views of the chest indicates that the cardiac and mediastinal silhouettes were within normal limits at the time.  There was atherosclerotic calcification in the thoracic aorta.  There was stable calcified granulomata in the left lung.  No acute infiltrate or pleural effusion was identified at the time. 

In a January 2014 VA treatment note, pre-bronchodilator PFT results show FVC of 80 percent predicted, FEV-1 of 88 percent predicted, and FEV-1/FVC of 83 percent.  Post-bronchodilator PFT results show FVC of 84 percent, FEV-1 of 90 percent, FEV-1/FVC of 80 percent, and DLCO of 60 percent.  The January 2014 VA treating physician noted that lung volumes and maximum voluntary ventilation were normal.  The physician also noted that spirometry demonstrated no obstruction.    Also noted was that there was no obstructive or restrictive ventilatory defect and normal respiratory pressure, which indicated adequate respiratory muscle strength.  The physician stated that mildly reduced diffusion capacity may indicate pulmonary vascular disease or early interstitial lung disease in absence of anemia.  

At the February 2014 Board hearing, the Veteran testified that his respiratory condition was being treated by Dr. J.S.M. "about every six months."  The Veteran reported that he suffered from shortness of breath often and coughing, which produced phlegm "all the time."  The Veteran also testified that he used an inhaler issued by VA for his respiratory condition.   

A statement from Dr. J.S.M. dated in March 2014 indicates that he has been treating the Veteran since May 2010 for calcified granuloma, which was confirmed by an abnormal chest X-ray examination finding.  Dr. J.S.M. noted the Veteran's report of occasional shortness of breath and fatigue.  The private physician stated that the Veteran's recent annual examination showed laboratory testing within normal limits.  

A June 2014 DBQ report notes a diagnosis of pleural calcification.  The examiner indicated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  The examiner indicated that the Veteran did require the use of inhaled medications, specifically inhalational bronchodilator therapy, on daily basis.  The Veteran did not require oral bronchodilator or use of antibiotics.  The Veteran also did not require outpatient oxygen therapy for his respiratory condition.  The examiner noted that a chest X-ray examination was performed in June 2014 and that the findings were negative.  Pre-bronchodilator PFT results showed FEV-1 of 122 percent predicted, FVC of 95 percent predicted, and FEV-1/FVC of 126 percent.   The examiner noted that post-bronchodilator testing was not completed because pre-bronchodilator results were normal.  The examiner also stated that FEV-1/FVC percent results most accurately reflected the Veteran's current respiratory condition.  The examiner opined that the Veteran's pleural calcification did not impact his ability to work.  

A June 2015 VA treatment note indicates that the Veteran reported coughing intermittently with yellow phlegm.  The Veteran reported that his inhaler helped with shortness of breath.  An assessment of asthma with history of shortness of breath and coughing was noted.  The VA treating physician noted that the Veteran wished to refill his inhaler, which helped with the shortness of breath and that his coughing was intermittent.  

A February 2016 VA treatment note indicates that the Veteran reported "coughing badly at times" and that shortness of breath was sporadic at rest and with exertion.  Asthma with history of shortness of breath and cough was noted.  The Veteran reported that his inhaler helped with shortness of breath and that his cough was intermittent.  

Appellate Period Prior to April 24, 2012

After reviewing the evidence of record, the Board finds that an initial disability rating in excess of 10 percent prior to April 24, 2012 is not warranted.  

Under Diagnostic Code 6833, a 30 percent rating is warranted for FVC of 65- to 74 percent predicted or DLCO (SB) of 56- to 65 percent predicted.  During the pertinent appeal period, there have been no objective findings of FVC less than 75 percent or DLCO less than 66 percent.  During the pertinent appeal period, the lowest FVC percentage was 95 percent and the lowest DLCO percentage was 76 percent.  See September 2009 VA examination report.  Furthermore, the Veteran does not allege, and the clinical evidence fails to demonstrate maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation as required by a 60 percent rating, or evidence of cor pulmonale or pulmonary hypertension or required outpatient oxygen therapy, as to warrant a 100 percent rating.   In fact, the October 2011 CT scan and April 2012 private treatment notes reflect findings of stable CT chest findings and "a normal S1" and lungs with "adequate air entry bilaterally," and the record does not otherwise reflect cardiorespiratory limitation affecting maximum exercise capacity to warrant a higher rating.  Consequently, an initial disability rating in excess of 10 percent prior to April 24, 2012 for the Veteran's service-connected pleural calcification due to asbestos exposure is not warranted under Diagnostic Code 6833.  

Under Diagnostic Code 6602, a 30 percent is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent, or daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.   Prior to April 24, 2012, the lowest FEV-1 percentage was 117 percent and the lowest FEV-1/FVC value was 81 percent.  See September 2009 VA examination report.  Furthermore, there is no indication of daily usage of inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication prior to April 24, 2012.  Significantly, the November 2011 VA treatment physician noted the Veteran's report that he had "never tried inhalers" for his respiratory condition at the time, and the record does not otherwise indicate use of bronchodilators or inhalational anti-inflammatory medication at any point prior to April 24, 2012.  As such, an initial disability rating in excess of 10 percent for pleural calcification due to asbestos exposure is not warranted under Diagnostic Code 6602.   Furthermore, the clinical evidence does not reflect at least monthly visits to physician, VA or private, for required care for exacerbations or at least three per year courses of systemic corticosteroids, as required by a 60 percent rating.  Notably, the VA treatment notes consistently document observations that no changes occurred as to the Veteran's respiratory conditions.  See January 2009 VA treatment note; July 2009 VA treatment note; November 2011 VA treatment note.  Moreover, there are no findings of episodes of respiratory failure with more than one attack per week or required daily use of high dose corticosteroids or immune-suppressive medications to warrant a 100 percent rating.  Therefore, an initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 6602 prior to April 24, 2012.     

Appellate Period as of April 24, 2012

After reviewing the evidence of record, the Board finds that an initial disability rating in excess of 30 percent as of April 24, 2012 is not warranted.  

Under Diagnostic Code 6833, a 60 percent rating is warranted for FVC of 50- to 64 percent predicted, DLCO (SB) of 40- to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  During the pertinent appeal period, there have been no objective findings of FVC less than 65 percent or DLCO less than 56 percent.  During the pertinent appeal period, the lowest FVC percentage was 77 percent and the lowest DLCO percentage was 60 percent.  See April 24, 2012 VA treatment note; January 2014 VA treatment note.  Further, there have been no findings of maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Notably, the February 2013 private X-ray examination of the chest showed cardiac and mediastinal silhouettes within normal limits.  The January 2014 VA physician found that there was no obstructive or restrictive ventilatory defect and that there was normal respiratory pressure, which indicated adequate respiratory muscle strength.  The clinical evidence does not otherwise indicate cardiorespiratory limitation affecting maximum exercise capacity to warrant a rating in excess of 30 percent at any point during the pertinent appeal period.  Moreover, the clinical evidence fails to demonstrate cor pulmonale or pulmonary hypertension, or required outpatient oxygen therapy.  Notably, the June 2014 DBQ examiner found that the Veteran did not require the use of outpatient oxygen therapy for his respiratory condition.  Consequently, as of April 24, 2012, an initial disability in excess of 30 percent is not warranted under Diagnostic 6833.  

Under Diagnostic Code 6602, a 60 percent is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40- to 55- percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids.   As of April 24, 2012, the lowest FEV-1 percentage post-bronchodilator was 90 percent and the lowest FEV-1/FVC value was 80 percent.  See January 2014 VA treatment note.  Furthermore, the clinical evidence does not reflect at least monthly visits to a physician, VA or private, for required care for exacerbations or at least three per year courses of systemic corticosteroids, as required by a 60 percent rating.  Notably, the May 2012 VA treatment physician indicated that the Veteran was not interested in a trial of inhaled cortico steroids.  The June 2014 DBQ examiner also noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications and the clinical evidence does not otherwise indicate that the Veteran has used systemic corticosteroids at any point during the pertinent appellate period.   Moreover, there were no findings of episodes of respiratory failure with more than one attack per week or required daily use of high dose corticosteroids or immune-suppressive medications to warrant a 100 percent rating.  Therefore, an initial disability rating in excess of 30 percent is not warranted under Diagnostic Code 6602 as of April 24, 2012.     

The Board has also considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected pleural calcification due to asbestos exposure; however, the Board finds that his symptomatology has been stable and has not met the criteria for an increased rating throughout the course of the appeal.  Therefore, additional staged ratings are not warranted. 

In conclusion, the preponderance of the evidence in this case is against a finding that initial disability ratings in excess of 10 percent prior to April 24, 2012 and 30 percent thereafter are warranted under any applicable diagnostic codes for the Veteran's service-connected respiratory condition.  As the preponderance of the evidence weighs against the claim for a higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

 Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the evidence demonstrates that there is nothing that is unique or unusual about the Veteran's pleural calcification due to asbestos exposure.  The Board concludes that the rating criteria reasonably describe the level and symptomatology of the Veteran's pleural calcification due to asbestos exposure and the disability picture is contemplated by the rating schedule.  Moreover, there is no showing that the Veteran's respiratory condition caused marked interference with employment or frequent periods of hospitalization.  As such, all of the Veteran's symptoms are contemplated by the rating criteria already in effect. 

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there is no additional impairment that has not been attributed to a specific rated disability.  

As a final point, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore a component of the claim for an increased rating.  However, in this case, no claim of entitlement to a TDIU due to pleural calcification due to asbestosis exposure has been expressly or implicitly raised.  In this regard, the evidence shows that the Veteran retired in 1990 due to a non- service connected disability.  See September 2009 VA examination report.  The September 2009 and June 2014 examiners opined that there were no significant effects on occupation due to the respiratory condition, and there is no assertion or suggestion of unemployability.   Consequently, the record does not reflect and the Veteran has not argued that he is unemployable due to his service-connected respiratory condition.  Therefore, consideration of a TDIU is not warranted.

The preponderance of the evidence is against the initial disability rating claim.  Initial disability ratings in excess of 10 percent prior to April 24, 2012 and in excess of 30 percent thereafter for pleural calcification due to asbestos exposure are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Prior to April 24, 2012, an initial disability rating in excess of 10 percent for pleural calcification due to asbestos exposure is denied.

As of April 24, 2012, an initial disability rating in excess of 30 percent for pleural calcification due to asbestos exposure is denied. 


REMAND

The Board previously remanded the issues of entitlement to service connection for residuals of a right foot injury and a higher rating for flexion contracture of the right PIP joint for additional development consistent with the July 2015 JMR.  As it appears that the requested developments have not yet been completed, the issues are not ready for adjudication.  

In this regard, the November 2015 Board remand requested that the RO afford the Veteran a VA examination to assess the current nature and severity of the right middle finger disability.  The VA examiner was specifically instructed to determine whether the Veteran's right finger disability resulted in nerve involvement of the right hand.  Following the November 2015 remand, the Veteran was afforded a January 2016 DBQ examination.   However, the January 2016 DBQ examiner failed to discuss and determine whether the right finger disability resulted in nerve involvement of the right hand.  Based on the foregoing, the Board finds that the RO did not substantially comply with the mandates of the November 2015 Board remand.  Consequently, this matter must be remanded to ensure compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).        

Relevant to the service connection claim for residuals of a right foot injury, the November 2015 Board remand requested that the RO undertake efforts to obtain any relevant personnel records pertaining to the alleged in-service right foot injury.  The RO was directed to use a specific code (code "20") in this regard as directed by the Court.  

The RO made a request for records using the personnel information exchange system (PIES) request code 20 as directed, which produced no additional records since it is the code used to request morning reports, which the Veteran's branch of service did not create.  What the Court appears to require, however, is assurance that the claims file contains all the available service personnel records.  If that already is the case, a formal declaration to that effect should be associated with the file.  If there are additional sources that could be searched as may be known to personnel who develop the record in cases such as this, than those sources should be searched.  Thereafter, the declaration that there are no further available records should be made.  

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  Any more current records of the Veteran's VA medical treatment he wants considered should also be associated with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate source to obtain any outstanding service personnel records pertinent to the claimed right foot injury during service.  All reasonable attempts should be made to obtain such records.  If there are no known additional sources to contact and the available service personnel records are already in the file, a formal declaration to that effect should be associated with the file.  In any event, after it is established there are no further available service personnel records, a formal declaration to that effect, consistent with 38 C.F.R. § 3.159(e) should be prepared.  

2.  Make all attempts necessary to obtain any outstanding relevant VA treatment records related to the Veteran.  

3.  Provide the Veteran the opportunity to submit any outstanding private medical records relevant to the claims on appeal.  The Veteran should be allowed an appropriate amount of time to submit this evidence and/or to authorize VA to obtain this evidence on his behalf.   

4.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional for his service-connected flexion contracture of the right PIP joint to specifically address nerve involvement of the right hand, if any, due to the service-connected right finger disability.  The entire claims file must be made available to the examiner for review, and all necessary testing must be accomplished. 

For each identified nerve impairment of the right hand due to the right finger disability, the examiner should identify associated symptoms of the neurological deficit and the severity of the deficit (i.e., whether there is incomplete paralysis that is mild, moderate, or severe).  A full explanation should be provided for all opinions expressed.

5.  After all of the above actions have been completed, accomplish any other development deemed appropriate in order to adjudicate the claim on appeal.  
 
6. Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


